DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Molly Chen, on August 9, 2022.  See accompanying Interview Summary.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A manufacturing device for a component having a hat- shaped section, the manufacturing device manufacturing the component having the hat- shaped section as a pad and a punch that sandwich a center portion of a metal plate in a first direction, and a die and a holder that sandwich both side portions of the metal plate in the first direction are moved relative to each other in the first direction so that the center portion serves as a top plate, the both side portions serve as flanges, respectively, and portions stretched between the center portion and the both side portions serve as vertical walls, respectively, the manufacturing device comprising:
the die in which an die opening is formed, the die opening being open on a first side in the first direction;
the pad that has a maximum cross section, when viewed in the first direction, that is provided entirely inside the die opening so that the pad is able to move relative to the die to a second side in the first direction against energizing force towards the first side in the first direction;
the punch that is arranged to face the pad in the first direction so as to sandwich the center portion;
the holder that is provided around the punch, the holder facing the die in the first direction so as to sandwich the both side portions, and being able to move to the first side in the first direction against energizing force towards the second side in the first direction; and
a locking block that is provided on a part of the holder on the second side in the first direction, and is able to move a second direction orthogonal to the first direction, the second direction being parallel to a longitudinal axis of the hat-shaped section when the hat-shaped section is being formed,
wherein:
the locking block is configured to be moved from a position on the holder, the position not facing the pad in the first direction, to a position on the holder, the position facing the pad in the first direction, so that the locking block is inserted between the holder and the pad after the hat-shaped section is formed, and a positional relationship between the holder and the pad in a mold closed state is thus maintained even during mold opening,
the holder includes:
a first portion positioned in a portion of the holder on a first side in the second direction,
a second portion positioned in a portion of the holder on a second side in the second direction;
a third portion positioned between the first portion and the second portion, the third portion comprising:
a holder opening that penetrates the third portion in the first direction;
end portions in a third direction orthogonal to the first and second directions, and
side edge portions of the holder opening having upper surfaces that are a step higher than upper surfaces of the end portions, the upper surfaces of the side edge portions being configured as molding surfaces that pressurize the side portions of the metal plate at the time that the pad and punch and the die and holder are moved relative to each other in the first direction; and
a plurality of distance blocks extending upwardly from each of the upper surfaces of both end portions of the third portion at intervals in the second direction.

2. (Previously Presented) The manufacturing device for the component having the hat-shaped section according to claim 1, the manufacturing device further comprising a driving unit that is provided on a part of the holder on the second side in the first direction, the driving unit being configured to move the locking block in the second direction.

3. (Currently Amended) A manufacturing method for a component having a hat-shaped section, the manufacturing method being used to manufacture the component having the hat-shaped section from a metal plate using a manufacturing device including:
a die in which a die opening is formed, the die opening being open on a first side in a first direction,
a pad that has a maximum cross section, when viewed in the first direction, that is provided entirely inside the die opening so that the pad is able to move relative to the die to a second side in the first direction against energizing force towards the first side in the first direction,
a punch that is arranged to face the pad in the first direction,
a holder that is provided around the punch, the holder facing the die in the first direction and being able to move to the first side in the first direction against energizing force towards the second side in the first direction, and
a locking block that is provided on a part of the holder on the second side in the first direction, and is able to move in a second direction orthogonal to the first direction, the second direction being parallel to a longitudinal axis of the hat-shaped section when the hat-shaped section is being formed,
the manufacturing method comprising:
a step of forming the component having the hat-shaped section as the pad and the punch that sandwich a center portion of the metal plate in the first direction, and the die and the holder that sandwich both side portions of the metal plate in the first direction are moved relative to each other in the first direction due to mold closing so that the center portion serves as a top plate, the both side portions serve as flanges, respectively, and portions stretched between the center portion and the both side portions serve as vertical walls, respectively;
a step of inserting the locking block between the holder and the pad as the locking block is moved from a position on the holder, the position not facing the pad in the first direction, to a position on the holder, the position facing the pad in the first direction, after the mold closing and also before mold opening such that a positional relationship between the pad and the holder in a mold closed state is maintained even during the mold opening; and
a step of moving the locking block from the position on the holder, the position facing the pad in the first direction, to the position on the holder, the position not facing the pad in the first direction, after the hat-shaped section is formed, after the mold opening, and before mold closing,
wherein:
the holder includes:
a first portion positioned in a portion of the holder on a first side in the second direction;
a second portion positioned in a portion of the holder on a second side in the second direction;
a third portion positioned between the first portion and the second portion, the third portion comprising:
a holder opening that penetrates the third portion in the first direction;
end portions in a third direction orthogonal to the first and second directions; and
side edge portions of the holder opening having upper surfaces that are a step higher than upper surfaces of the end portions; and
a plurality of distance blocks extending upwardly from each of the upper surfaces of both end portions of the third portion at intervals in the second direction, and
during the step of forming the component having the hat-shaped section, the upper surfaces of the side edge portions of the holder pressurize the side portions of the metal plate.

4. (Previously Presented) The manufacturing device for the component having the hat-shaped section according to claim 1, wherein the locking block is configured to be moved from the position on the holder where the locking block is not facing the pad in the first direction to the position on the holder where the locking block is facing the pad in the first direction after the hat-shaped section is completely formed.

5. (Previously Presented) The manufacturing method for a component having a hat-shaped section according to claim 3, wherein the locking block is moved from the position on the holder where the locking block is not facing the pad in the first direction to the position on the holder where the locking block is facing the pad in the first direction after the hat-shaped section is completely formed.

6. (Previously Presented) The manufacturing device for the component having the hat-shaped section according to claim 1, wherein the pad has an approximately rectangular parallelepiped shape.

7. (Previously Presented) The manufacturing device for the component having the hat-shaped section according to claim 1, wherein the locking block is configured to be linearly moved from the position on the holder not facing the pad in the first direction, to the position on the holder facing the pad in the first direction.

8. (Previously Presented) The manufacturing method for a component having a hat-shaped section according to claim 3, wherein the pad has an approximately rectangular parallelepiped shape.

9. (Previously Presented) The manufacturing method for a component having a hat-shaped section according to claim 3, wherein the step of inserting the locking block between the holder and the pad comprises linearly moving the locking block from the position on the holder not facing the pad in the first direction, to the position on the holder facing the pad in the first direction.

10. (Previously Presented) The manufacturing device for the component having the hat-shaped section according to claim 1, wherein an upper surface of the third portion is curved in the second direction.

11. (Previously Presented) The manufacturing method for a component having a hat-shaped section according to claim 3, wherein an upper surface of the third portion is curved in the second direction.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner’s amendment made above distinguish the claims over Chinese Patent Publication No. CN 105013918 A of Huang (hereinafter HUANG) used as an anticipating reference under 35 U.S.C. 102(a)(1) in the prior Office Action, as explained in the Interview Summary accompanying this notice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725